Citation Nr: 1733012	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-25 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Randolph Baltz, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision, the RO denied entitlement to an increased rating in excess of 30 percent for PTSD.

In a May 2010 decision, a Decision Review Officer (DRO) assigned an increased 50 percent rating for PTSD, effective February 1, 2008.

In February 2011, the Veteran testified before the undersigned at a videoconference hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, the Board is unable to adjudicate this matter at this time, as it appears documents are missing from the Veteran's electronic claims file. 

The Veteran's electronic claims file consists of documents both in the Veterans Benefits Management System (VBMS) and Virtual VA (Legacy) paperless claims processing systems.  In the Veteran's VBMS file, there are nineteen documents, with receipt dates between May 2011 and July 2017.  The Virtual VA file contains 44 documents, but it is clear that there are still many documents missing.  The Board has been able to identify some of the missing documents.  First, there are no documents in the file predating the April 2008 rating decision.  Moreover, VA medical center records from 2008-2009 and a May 2009 VA examination, both referenced in the May 2009 rating decision, are missing from the file.  All of the documents listed as evidence in the May 2010 rating decision are missing. 

In addition, there is a request for substitution from February 2015.  The Board cannot make a decision on the substitution question in the first instance; the issue must be remanded for readjudication.  Ordinarily this is done administratively, but because the case is being remanded for other reason, this matter is being dealt with in this remand.  38 U.S.C.A. §7104 (a); 38 C.F.R. § 20.101 (a).  
 
Finally, there is a September 2014 letter in the file from the Appellant's representative indicating that the Appellant would like a hearing.  A hearing has not been scheduled.

Therefore, as the evidence suggests that the Veteran's claims file is incomplete, the matter of substitution has yet to be adjudicated, and there is an outstanding hearing request, the Board finds that a remand is required.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all documents are associated with the Veteran's electronic claims file, taking steps to reconstruct the file if necessary, to include contacting the Appellant to inform her of any documents that are missing and asking her for copies that she may have.  All efforts made to reconstruct the file should be documented.  

2.  After completing the above, adjudicate the request for substitution.  If substitution is denied, inform the Appellant of her appeal rights.

3.  Afford the Appellant an opportunity for a hearing.  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

